Case 2:20-cv-00660-PSG-JC Document 12 Filed 06/22/20 Page 1 of 3 Page ID #:41
     Case 2:20-cv-00660-PSG-JC Document 12 Filed 06/22/20 Page 2 of 3 Page ID #:42



1
     this voluntary dismissal is therefore not required under Rule 23(a) of the Federal
2
     Rules of Civil Procedure. Accordingly, this matter may be dismissed without
3

4    prejudice and without an Order of the Court.
5

6          Respectfully submitted this 19th day of June, 2020.
7

8
                               By:   s/Todd M. Friedman
9                                    Todd M. Friedman, Esq.
10
                                     Law Offices of Todd M. Friedman, P.C.
                                     Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
     Case 2:20-cv-00660-PSG-JC Document 12 Filed 06/22/20 Page 3 of 3 Page ID #:43



1
     Filed electronically on this 19th day of June, 2020, with:
2
     United States District Court CM/ECF system
3

4    Notification sent on this 19th day of June, 2020, via the ECF system to all
5
     interested parties

6

7    This 19th day of June, 2020.
8
     By: s/Todd M. Friedman
9        Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 3
